Exhibit 10.2

 

PNC EQUIPMENT FINANCE, LLC

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of the 20th day
of September, 2013, by and between PNC EQUIPMENT FINANCE, LLC (“Lender”) and
STELLARIS LLC and Q3 CONTRACTING, INC. (hereinafter individually and
collectively, “Borrower”).

 

Borrower is desirous of obtaining a loan from Lender and Lender is willing to
make the loan to Borrower upon the terms and conditions set forth herein.

 

Capitalized terms used herein without definition shall have the meanings
assigned to them in Schedule A attached hereto and, for purposes of this
Agreement and the other Loan Documents, the rules of construction set forth in
Schedule A shall govern.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:

 

1.                                      ADVANCE OF LOAN.

 

(a)                                 The Loan.  On the terms and conditions
hereinafter set forth, the parties agree that Lender shall lend to Borrower
certain sums (the “Loan”) on the terms specified herein.  Time is of the
essence.

 

(b)                                 Promissory Note.  The obligation to repay
the Loan hereunder shall be evidenced by one or more promissory notes payable by
Borrower to the order of Lender in form and substance satisfactory to Lender
(hereinafter collectively referred to as the “Promissory Note”).

 

(c)                                  Expiration of Commitment.  The obligation
of Lender to make the Loan herein shall expire on November 30, 2013; provided,
however, that such obligation shall terminate (at Lender’s option) upon the
occurrence of any Default or of any event which, with the giving of notice or
lapse of time, or both, would become a Default hereunder.

 

(d)                                 Single Loan.  The Loan and all of the other
Obligations of Borrower to Lender shall constitute one general obligation of
Borrower secured by all of the Collateral.

 

2.                                      PAYMENTS AND PREPAYMENT OF LOAN.

 

(a)                                 Principal Payment.  On each Payment Date,
Borrower shall pay the aggregate principal payments owed with respect to the
Loan as set forth in the Promissory Note; provided, however, on the Stated
Maturity Date or date of acceleration of the Loan, Borrower shall repay in full
the aggregate of then outstanding principal amount of the Loan plus all accrued
and unpaid interest thereon, any Prepayment Fee applicable to the Loan and all
other amounts owed hereunder and under each Loan Document related to the Loan. 
Borrower shall pay accrued interest on the Loan on each Payment Date as provided
in Section 2(d) hereof.

 

(b)                                 Prepayment.  Borrower shall have the right,
on a Payment Date  upon thirty (30) days’ prior written notice to Lender, to
prepay all (but not less than all) of the Loan.  If Borrower exercises its right
of prepayment, Borrower shall pay to Lender the outstanding principal amount of
the Loan, all accrued interest thereon, all other amounts owed under any Loan
Document and any applicable Prepayment Fee, none of which shall be refundable.

 

(c)                                  Acceleration.  Upon any acceleration of the
Loan pursuant to this Agreement or any other Loan Document, Borrower shall
immediately repay all (or if only a portion is accelerated thereunder, such
portion of) the Loan then outstanding, including all accrued and unpaid interest
thereon, plus the aggregate Prepayment Fee for the Loan and all other amounts
owed under the Loan Documents.

 

--------------------------------------------------------------------------------


 

(d)                                 Interest.  Borrower shall pay interest to
Lender on the aggregate outstanding principal balance of the Loan at the rate
specified in the Promissory Note (the “Loan Rate”).  In no event will Lender
charge interest at a rate that exceeds the highest rate of interest permissible
under any law that a court of competent jurisdiction shall, in a final
determination, deem applicable.  Interest shall be payable on the outstanding
principal amount of the Loan on each Payment Date.  If any payment due hereunder
is not received within ten (10) days of its due date, Borrower shall pay a late
charge equal to five (5) percent of the amount in arrears.

 

(e)                                  Default Rate.  Effective upon the
occurrence of any Default and for so long as any Default shall be continuing,
the Loan Rate shall automatically be increased by two (2) percent per annum
(such increased rate, the “Default Rate”), and all outstanding Obligations,
including unpaid interest, shall continue to accrue interest from the date of
such Default at the Default Rate applicable to such Obligations.

 

(f)                                   Payment Date.  If any interest or any
other payment to Lender under this Agreement becomes due and payable on a day
other than a Business Day, such Payment Date shall be extended to the next
succeeding Business Day (unless such next succeeding Business Day is in the next
calendar month, in which case such payment date shall be the immediately
preceding Business Day) and interest thereon shall be payable at the then
applicable rate during such extension.

 

(g)                                  Payment.  Borrower shall make each payment
under this Agreement without set-off, counterclaim or deduction and free and
clear of all Taxes to such account or address as Lender shall specify from time
to time in writing.  If Borrower shall be required by law to deduct any Taxes
from any payment to Lender under any Loan Document, then the amount payable to
Lender shall be increased so that, after making all required deductions, Lender
receives an amount equal to that which it could have received had no such
deductions been made.

 

(h)                                 Application of Payments.  Borrower
irrevocably agrees that Lender shall have the continuing and exclusive right to
apply any and all payments against the then due and payable Obligations in such
order as Lender may deem advisable.  Lender is authorized to, and at its option
may (without prior notice or precondition and at any time or times), but shall
not be obligated to, make or cause to be made advances on behalf of Borrower
for:  (1) payment of all fees, expenses, indemnities, charges, costs, principal,
interest, or other Obligations owing by Borrower under this Agreement or any of
the other Loan Documents, (2) the payment, performance or satisfaction of any of
Borrower’s obligations with respect to preservation of the Collateral, or
(3) any premium in whole or in part required in respect of any of the policies
of insurance required by this Agreement, even if the making of any such advance
causes the outstanding balance of the Loan to exceed the Maximum Amount and
Borrower agrees to repay immediately, in cash, any amount by which the Loan
exceeds the Maximum Amount.

 

(j)                                    Funding Losses.  In the event of (1) the
payment or prepayment of any principal of the Loan other than on the last day of
the Interest Period applicable thereto (including as a result of a Default), or
(2) the failure by Borrower to borrow or prepay the Loan on the date specified
in any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, Lender shall promptly notify Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate Lender as a result of such event, and Borrower shall compensate
Lender within three (3) Business Days after such written notice from Lender for
any loss, cost or expense attributable to such event.  Such notice shall, in
absence of manifest error, be conclusive and binding on Borrower.

 

3.                                      SECURITY.  As security for the payment
as and when due of the indebtedness of Borrower to Lender hereunder and under
the Promissory Note (and any renewals, extensions and modifications thereof) and
under any other agreement or instrument, both now in existence and hereafter
created (as the same may be renewed, extended or modified), and the performance
as and when due of all other Obligations of Borrower to Lender, both now in
existence and hereafter created (as the same may be renewed, extended or
modified), Borrower hereby grants to Lender a [purchase money] security interest
in the items of equipment described on the collateral schedule(s) in form and
substance satisfactory to Lender (hereinafter collectively referred to as the
“Collateral Schedule”) now or hereafter executed in connection with the
Promissory Note, and all replacements, substitutions and exchanges therefor and
thereof and accessions thereto (the “Equipment”) and any and all Proceeds
thereof (the “Collateral”).  Borrower agrees that, with respect to the
Collateral, Lender shall have all of the rights and remedies of a secured party
under the UCC.  Borrower hereby authorizes Lender to file UCC financing
statements (“UCC Statements”) describing the Collateral.  Without Lender’s prior
written consent, Borrower agrees not to file any corrective or termination
statements or partial releases with respect to any UCC Statements filed by
Lender pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                      CONDITIONS PRECEDENT TO LENDER’S
OBLIGATION.  The obligation of Lender to make the Loan as set forth in Section 1
hereof is expressly conditioned upon compliance by Borrower, to the reasonable
satisfaction of Lender and its counsel, of the following conditions precedent:

 

(a)                                 Initial Advance.  Concurrently with the
execution hereof, or on or prior to the first date on which Lender is to advance
the Loan hereunder, Borrower shall cause to be provided to Lender the following:

 

(1)                                 Resolutions of the [Board of Directors/
managing body] or validly authorized Executive Committee of Borrower, certified
by the Secretary or an Assistant Secretary of Borrower, duly authorizing the
borrowing of funds hereunder and the execution, delivery and performance of this
Agreement, the Promissory Note and all related instruments and documents.

 

(2)                                 An opinion of counsel for Borrower
satisfactory as to form and substance to Lender, as to each of the matters set
forth in sub-parts (a) through (e) of Section 5 hereof  and as to such other
matters as Lender may reasonably request.

 

(3)                                 An Agreement of Guaranty in form and
substance satisfactory to Lender (hereinafter referred to as the “Guaranty”)
duly executed by or on behalf of Primoris Services Corporation (hereinafter
referred to as “Guarantor”).

 

(4)                                 Resolutions of the Board of Directors or
validly authorized Executive Committee of Guarantor, certified by the Secretary
or an Assistant Secretary of Guarantor, duly authorizing the undertaking to
guarantee Borrower’s obligations hereunder and the execution, delivery and
performance of the Guaranty.

 

(5)                                 An opinion of counsel for Guarantor
satisfactory as to form and substance to Lender, as to each of the matters set
forth in sub-parts (a), (b), (d) and (e) of Section 4 of the Guaranty and as to
such other matters as Lender reasonably may request.

 

(b)                                 Each Advance.  On each date on which Lender
is to advance funds hereunder,

 

(1)                                 Borrower shall cause to be provided to
Lender the following:

 

a.                                      A certificate executed by the Secretary
or an Assistant Secretary of Borrower, certifying that the representations and
warranties of Borrower contained herein remain true and correct as of such date,
and that no Default or event which, with the giving of notice or the lapse of
time, or both, would become a Default hereunder, has then occurred.

 

b.                                      Evidence satisfactory to Lender as to
due compliance with the insurance provisions of Section 6(f) hereof.

 

c.                                       Photocopies of the invoice(s) or other
evidence reasonably satisfactory to Lender and its counsel, related to the
acquisition cost of the Equipment to which such advance of the Loan relates[;
and, if requested by Lender, an appraisal of such Equipment in form and
substance, and by an appraiser, acceptable to Lender].

 

d.                                      A Collateral Schedule describing the
Equipment to which such advance of the Loan relates.

 

e.                                       A Pay Proceeds Authorization in the
amount of the Loan to be advanced on such date, duly executed on behalf of
Borrower.

 

f.                                        A Promissory Note in the amount of the
Loan to be advanced on such date, duly executed on behalf of Borrower, pursuant
to Section 1 hereof.

 

3

--------------------------------------------------------------------------------


 

g.                                       Such documents and instruments as
reasonably may be required by Lender to note Lender as the registered lienholder
on the certificate of title (the “Title Lien Notation Documents”) with respect
to the Equipment to which such advance of the Loan relates.

 

(2)                                 Such filings shall have been made and other
actions taken as reasonably may be required by Lender and its counsel to perfect
a valid, first priority purchase money security interest granted by Borrower to
Lender with respect to the Collateral.

 

(3)                                 No Default or event which, with the giving
of notice or lapse of time, or both, would become a Default hereunder, shall
have occurred.

 

(4)                                 No event shall have occurred which could
have a Material Adverse Effect.

 

5.                                      REPRESENTATIONS AND WARRANTIES. 
Borrower hereby represents and warrants that:

 

(a)                                 Business Existence.  Borrower has the form
of business organization, and is and will remain duly organized and validly
existing in good standing under the laws of the jurisdiction, specified below
the signature of Borrower; and is duly qualified and authorized to transact
business and is in good standing wherever necessary to perform its obligations
under the Loan Documents, including each jurisdiction in which the Collateral is
to be located.

 

(b)                                 Requisite Power and Authority.  Borrower has
the requisite power and authority to own or hold under lease its properties and
to enter into and perform its obligations hereunder; and the borrowing hereunder
by Borrower from Lender, the execution, delivery and performance of the Loan
Documents, (1) have been duly authorized by all necessary action consistent with
Borrower’s form of organization; (2) do not require any approval or consent of
any stockholder, member, partner, trustee or holders of any indebtedness or
obligations of Borrower except such as have been duly obtained; and (3) do not
and will not contravene any law, governmental rule, regulation or order now
binding on Borrower, or the organizational documents of Borrower, or contravene
the provisions of, or constitute a default under, or result in the creation of
any Lien or encumbrance upon the property of Borrower under any agreement to
which Borrower is a party or by which it or its property is bound.

 

(c)                                  No Consents or Approvals.  Neither the
execution and delivery by Borrower of the Loan Documents, nor the consummation
of any of the transactions by Borrower contemplated hereby or thereby, requires
the consent or approval of, the giving of notice to, the registration with, or
the taking of any other action in respect of, any Federal, state or foreign
governmental authority or agency, except as provided herein.

 

(d)                                 Enforceability.  This Agreement constitutes,
and all other Loan Documents when entered into will constitute, the legal, valid
and binding obligation of Borrower enforceable against Borrower in accordance
with the terms hereof and thereof, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or affecting the enforcement of creditors’ rights generally, and by
applicable laws (including any applicable common law and equity) and judicial
decisions which may affect the remedies provided herein and therein.

 

(e)                                  Litigation.  There are no pending or
threatened actions or proceedings to which Borrower is a party, and there are no
other pending or threatened actions or proceedings of which Borrower has
knowledge, before any court, arbitrator or administrative agency, which, either
individually or in the aggregate, would have a Material Adverse Effect. 
Further, Borrower is not in default under any material obligation for the
payment of borrowed money, for the deferred purchase price of property or for
the payment of any rent which, either individually or in the aggregate, would
have a Material Adverse Effect.

 

(f)                                   Not Real Property Fixtures.  Under the
laws of the state(s) in which the Equipment is to be located, the Equipment
consists solely of personal property and not fixtures.

 

(g)                                  Validity and Priority of Security
Interest.  Upon payment in full of the acquisition cost of the Equipment,
Borrower will have good and marketable title to the Equipment, free and clear of
all Liens and encumbrances (excepting only the Lien of Lender).  Upon the last
to occur of: (1) delivery of an item of Equipment, (2) payment to the vendor of
the acquisition cost of such item of the Equipment, (3) advance by Lender to
Borrower of the Loan relating to such item of the Equipment, and (4) filing in
the appropriate public office of a UCC financing statement naming Borrower as
debtor, and Lender as secured party, and describing such item of the Equipment,

 

4

--------------------------------------------------------------------------------


 

and (5) filing in the appropriate public office of the Title Lien Notation
Documents with respect to such Equipment,

 

Lender will have a valid, perfected, first priority purchase money security
interest in such item of the Equipment.

 

(h)                                 Financial Statements.  The financial
statements of Borrower (copies of which have been furnished to Lender) have been
prepared in accordance with GAAP, and fairly present Borrower’s financial
condition and the results of Borrower’s operations as of the date of and for the
period covered by such statements, and since the date of such statements there
has been no Material Adverse Effect on such conditions or operations.

 

(i)                                     Tax Returns and Payments.  Borrower has
filed or has caused to have been filed all federal, state and local tax returns
which, to the knowledge of Borrower, are required to be filed, and has paid or
caused to have been paid all taxes as shown on such returns or on any assessment
received by it, to the extent that such taxes have become due, unless and to the
extent only that such taxes, assessments and governmental charges are currently
contested in good faith and by appropriate proceedings by Borrower and adequate
reserves therefor have been established as required under GAAP.  To the extent
Borrower believes it advisable to do so, Borrower has set up reserves which are
believed by Borrower to be adequate for the payment of additional taxes for
years which have not been audited by the respective tax authorities.

 

(j)                                    No Violation of Law.  Borrower is not in
violation of any law, ordinance, governmental rule or regulation to which it is
subject and the violation of which would have a Material Adverse Effect, and
Borrower has obtained any and all licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its properties and
the conduct of its business.

 

(k)                                 Use of Proceeds.  None of the proceeds of
the Loan will be used, directly or indirectly, by Borrower for the purpose of
purchasing or carrying, or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry, any “margin
security” or “margin stock” within the meaning of Regulation U (12 CFR
Part 221), of the Board of Governors of the Federal Reserve System (herein
called “margin security” and “margin stock”) or for any other purpose which
might make the transactions contemplated herein a “purpose credit” within the
meaning of Regulation U, or cause this Agreement to violate any other regulation
of the Board of Governors of the Federal Reserve System or the Securities
Exchange Act of 1934 or the Small Business Investment Act of 1958, as amended,
or any rules or regulations promulgated under any of such statutes.

 

(l)                                     Business Information.  The legal name,
jurisdiction of organization, Federal Employer Identification Number and
Organizational Number of Borrower, specified on the signature page hereof, are
true and correct.  Within the previous six (6) years, Borrower has not changed
its name, done business under any other name, or merged or been the surviving
entity of any merger, except as disclosed to Lender in writing.

 

(m)                             ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other existing
ERISA Events, could reasonably be expected to result in a liability of Borrower
of more than the Minimum Actionable Amount.  The present value of all
accumulated benefit obligations of Borrower under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
by more than the Minimum Actionable Amount, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Account Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
underfunded Plans by more than the Minimum Actionable Amount.  Neither Borrower
nor any ERISA Affiliate has incurred or reasonably expects to incur any
Withdrawal Liability in excess of the Minimum Actionable Amount.

 

(n)                                 Full Disclosure.  No information contained
in any Loan Document, the financial statements or any written statement
furnished by or on behalf of Borrower under any Loan Document, or to induce
Lender to execute the Loan Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

 

5

--------------------------------------------------------------------------------


 

6.                                      COVENANTS OF BORROWER.  Borrower
covenants and agrees as follows:

 

(a)                                 Application of Proceeds.  The proceeds of
the Loan will be used exclusively for business or commercial purposes to finance
the acquisition of the Equipment and/or to reimburse Borrower with respect to
the acquisition cost of the Equipment.

 

(b)                                 Use of Collateral.  Borrower shall locate
and use the Equipment solely in the Continental United States and in the conduct
of its business and in a careful and proper manner; shall not permanently
discontinue use of the Equipment.

 

(c)                                  Titling and Registration;  No Sale or
Further Encumbrance.

 

If any of the Equipment are titled vehicles, Borrower shall cause such Equipment
to be titled in the name of Borrower and shall deliver to Lender the original
certificate of title with respect to the Equipment, promptly upon receipt
thereof.  Borrower shall cause the Equipment to be registered in the name of
Borrower, and shall take all actions as reasonably may be required to maintain
such registration of the Equipment in the name of Borrower.

 

Borrower shall not dispose of or further encumber its interest in the Collateral
without the prior written consent of Lender.  Borrower shall maintain the
Equipment free from all claims, Liens and legal processes of creditors of
Borrower other than Liens (1) for fees, taxes, or other governmental charges of
any kind which are not yet delinquent or are being contested in good faith by
appropriate proceedings which suspend the collection thereof (provided, however,
that such proceedings do not involve any substantial danger of the sale,
forfeiture or loss of the Equipment or any interest therein); (2) Liens of
mechanics, materialmen, laborers, employees or suppliers and similar Liens
arising by operation of law incurred by Borrower in the ordinary course of
business for sums that are not yet delinquent or are being contested in good
faith by negotiations or by appropriate proceedings which suspend the collection
thereof (provided, however, that such contest does not involve any substantial
danger of the sale, forfeiture or loss of the Equipment or any interest
therein); and (3) Liens arising out of any judgments or awards against Borrower
which have been adequately bonded to protect Lender’s interests or with respect
to which a stay of execution has been obtained pending an appeal or a proceeding
for review (“Permitted Liens”).  Borrower shall notify Lender immediately upon
receipt of notice of any Lien, attachment or judicial proceeding affecting the
Equipment in whole or in part.

 

(d)                                 Fees and Taxes; Maintenance.  Borrower, at
its own expense, will pay or cause to be paid all taxes and fees relating to the
ownership and use of the Equipment and will keep and maintain, or cause to be
kept and maintained, the Equipment in accordance with the manufacturer’s
recommended specifications, and in as good operating condition as on the date of
execution hereof (or on the date on which acquired, if such date is subsequent
to the date of execution hereof), ordinary wear and tear resulting from proper
use thereof alone excepted, and will make all modifications and improvements to
the Equipment as are required by Applicable Law; and will provide all
maintenance and service and make all repairs necessary for such purpose.

 

(e)  Loss or Damage.  Borrower shall advise Lender in writing within ten
(10) days of the occurrence of any material damage, loss, theft, destruction or
governmental confiscation or appropriation of any item of the Equipment (an
“Event of Loss”) and of the circumstances and extent of such Event of Loss. 
Within thirty (30) days after receipt of notice from Lender, Borrower shall (at
Lender’s option) either:  (1) replace the item of Equipment having suffered the
Event of Loss with equipment which is free and clear of all Liens and has a
value and utility at least equal to the item of Equipment having suffered the
Event of Loss, and such replacement equipment shall immediately be deemed
“Equipment” hereunder and subject to the security interest granted by Borrower
herein; or (2) prepay the Obligations to the extent attributable to the unpaid
portion of the Obligations funded with respect to the item of Equipment having
suffered the Total Loss (as reasonably determined by Lender).  If any item of
Equipment is damaged and such damage can be repaired, Borrower shall (at its
expense) promptly effect such repairs.  Proceeds of insurance shall be paid to
Lender with respect to such reparable damage to the Equipment and shall, at the
election of Lender, be applied either to the repair of the Equipment by payment
by Lender directly to the party completing the repairs, or to the reimbursement
of Borrower for the cost of such repairs; provided, however, that Lender shall
have no obligation to make such payment or any part thereof until receipt of
such evidence as Lender shall deem satisfactory that such repairs have been
completed, and further provided that Lender may apply such proceeds to the
payment of any installment or other sum due or to become due under this
Agreement if at the time such proceeds are received by Lender there shall have
occurred and be continuing any Default or Event of Default.  All accessories,
parts and replacements for or which are added to or become attached to the
Equipment shall immediately be deemed incorporated in the Equipment and subject
to the security interest granted by Borrower herein.  Upon reasonable advance
notice, Lender shall have the right to inspect the Equipment and all maintenance
records thereto, if any, at any reasonable time.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Personal Property.  The parties intend
that the Equipment shall remain personal property, notwithstanding the manner in
which it may be affixed to any real property, and Borrower shall obtain and
deliver to Lender (to be recorded at Borrower’s expense) from each Person having
an interest in or Lien on the property (the “Premises”) where the Equipment is
to be located, waivers of any Lien, encumbrance or interest which such Person
might have or hereafter obtain or claim with respect to the Equipment.

 

(g)                                  Insurance.  At its own expense, Borrower
shall keep the Equipment or cause it to be kept insured

 

for comprehensive and collision coverage and

 

against loss or damage due to fire and the risks normally included in extended
coverage, malicious mischief and vandalism, for the full replacement value
thereof.  All insurance for loss or damage shall provide that losses, if any,
shall be payable to Lender under a lender’s loss payee endorsement.  The
proceeds of such insurance payable as a result of loss of or damage to the
Equipment shall be applied, at Lender’s option, (x) toward the replacement,
restoration or repair of the Equipment which may be lost, stolen, destroyed or
damaged, or (y) toward payment of the balance outstanding on the Promissory Note
or the Obligations.  In addition, Borrower shall also carry public liability
insurance, both personal injury and property damage.  All insurance required
hereunder shall be in form and amount and with companies satisfactory to
Lender.  Borrower shall pay or cause to be paid the premiums therefor and
deliver to Lender evidence satisfactory to Lender of such insurance coverage. 
Borrower shall cause to be provided to Lender, prior to the scheduled expiration
or lapse of such insurance coverage, evidence satisfactory to Lender of renewal
or replacement coverage.  Each insurer shall agree, by endorsement upon the
policy or policies issued by it, or by independent instrument furnished to
Lender, that (1) it will give Lender thirty (30) days’ prior written notice of
the effective date of any material alteration or cancellation of such policy;
and (2) insurance as to the interest of any named loss payee other than Borrower
shall not be invalidated by any actions, inactions, breach of warranty or
conditions or negligence of Borrower with respect to such policy or policies.

 

(h)                                 Further Assurances.  Borrower shall promptly
and duly execute and deliver to Lender such further documents, instruments and
assurances and take such further action as Lender may from time to time
reasonably request in order to carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created in favor of Lender hereunder; including, without
limitation, the execution and delivery of any document reasonably required, and
payment of all necessary costs to record such documents (including payment of
any documentary or stamp tax), to perfect and maintain perfected the security
interest granted under this Agreement.

 

(i)                                     Notices to Lender.  Borrower shall
provide written notice to Lender: (1) not less than thirty (30) days prior to
any contemplated change in the name, the jurisdiction of organization, or
address of the chief executive office, of Borrower or of Borrower’s
organizational structure such that a filed financing statement would become
seriously misleading (within the meaning of the UCC); and (2) promptly upon the
occurrence of any event which constitutes a Default (as hereinafter defined)
hereunder or which, with the giving of notice, lapse of time or both, would
constitute a Default hereunder.

 

(j)                                    Delivery of Financial Information. 
Borrower shall furnish Lender (1) within one hundred twenty (120) days after the
end of each fiscal year of Borrower, its annual internally prepared financial
statements; (2) within sixty (60) days after the end of each quarter of
Borrower’s fiscal year, its internally prepared quarterly financial statements
as at the end of such quarter.  Upon the written request of Lender, Borrower
will deliver to Lender any additional information reasonably requested by Lender
relating to the Collateral and/or the general financial condition of Borrower.

 

(k)                                 Notice of Bankruptcy.  Borrower shall
provide written notice to Lender of the commencement of proceedings under the
Federal bankruptcy laws or other insolvency laws (as now or hereafter in effect)
involving Borrower as a debtor.

 

(l)                                     Bank Secrecy Act, etc.  (1) Borrower has
been advised by Lender that the USA Patriot Act establishes minimum standards of
account information to be collected and maintained by Lender, and that to help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account; and specifically,
this means that

 

7

--------------------------------------------------------------------------------


 

when Borrower executes this Agreement, Lender may ask for Borrower’s name and
address, the date of birth of the officers executing this Agreement, and other
information that will allow Lender to identify Borrower; and that Lender may
also ask to see the driver’s license or other identifying documents of the
officers of Borrower executing this Agreement. (2)  Borrower is and will remain
in full compliance with all Applicable Laws.  (e)  As of the date of this
Agreement, as of the date of each advance of the Loan pursuant to this
Agreement, and at all times that any obligations exist hereunder: (1) neither
Borrower nor any guarantor, or any other obligor of the obligations created
hereunder (together, the “Obligor”) (i) is listed or otherwise recognized as a
specially designated, prohibited, sanctioned or debarred person or entity, or
subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejections of transactions) under any order or directive
of any Compliance Authority; (ii) has any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (2) the Loan made
under this Agreement will not be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Country; and (3) each Obligor is in compliance with, and no Obligor
engages in any dealings or transactions prohibited by, any laws of the United
States including the USA Patriot Act, the Trading with the Enemy Act, or the
U.S. Foreign Corrupt Practices Act of 1977, all as amended, supplemented or
replaced from time to time.  As used herein: “Compliance Authority” means each
and all of the (A) U.S. Department of the Treasury’s Office of Foreign Asset
Control; (B) U.S. Treasury Department/Financial Crimes Enforcement Network;
(C) U.S. State Department/Directorate of Defense Trade Controls; (D) U.S.
Commerce Department/Bureau of Industry and Security; (E) U.S. Internal Revenue
Service; (F) U.S. Justice Department; and (G) U.S. Securities and Exchange
Commission; “Sanctioned Country” means a country subject to a sanctions program
maintained by any Compliance Authority; and “Sanctioned Person” means any
individual person, a group, regime, entity or thing subject to, or specially
designated under, any sanctions program maintained by any Compliance Authority.

 

(m)                             Indemnification.  Borrower shall indemnify (on
an after-tax basis) and defend Lender, its successors and assigns, and their
respective directors, officers and employees, from and against any and all
claims, actions and suits

 

of any kind, nature or description whatsoever arising, directly or indirectly,
in connection with any of the Collateral (other than such as may result from the
gross negligence or willful misconduct of Lender, its successors and assigns,
and their respective directors, officers and employees). The obligations of
Borrower under this Section 6(l) shall survive the expiration of the term of
this Agreement.

 

7.                                      DEFAULT.  A default shall be deemed to
have occurred hereunder (“Default”) upon the occurrence of any of the
following:  (a) non-payment of an installment of principal and/or interest due
under the Promissory Note within ten (10) days of the applicable payment date;
(b) non-payment of any other Obligation within five (5) days after it is due;
(c) failure to maintain, use or operate the Equipment in compliance with
Applicable Law; (d) failure to obtain, maintain and comply with all of the
insurance coverages required under this Agreement; (e) any transfer or
encumbrance, or the existence of any Lien, that is prohibited by this Agreement;
(f) a payment or other default by Borrower or its Affiliates under any loan,
lease, guaranty or other financial obligation to Lender or its Affiliates which
default entitles the other party to such obligation to exercise remedies; (g) a
payment or other default by Borrower or its Affiliates under any material loan,
lease, guaranty or other material financial obligation to any third party which
default has been declared; (h) an inaccuracy in any representation or breach of
warranty by Borrower (including any false or misleading representation or
warranty) in any financial statement or Loan Document, including any omission of
any substantial contingent or unliquidated liability or claim against Borrower;
(i) the failure by Borrower generally to pay its debts as they become due or its
admission in writing of its inability to pay the same, or the commencement of
any bankruptcy, insolvency, receivership or similar proceeding by or against
Borrower or any of its properties or business (unless, if involuntary, the
proceeding is dismissed within sixty (60) days of the filing thereof) or the
rejection of this Agreement or any other Loan Document in any such proceeding;
(j) Borrower shall (1) enter into any transaction of merger or consolidation
where Borrower is not the surviving entity (such actions being referred to as an
“Event”), unless the surviving entity is organized and existing under the Laws
of the United States or any state, and prior to such Event: (A) such Person
executes and delivers to Lender (x) an agreement satisfactory to Lender, in its
sole discretion, containing such Person’s effective assumption, and its
agreement to pay, perform, comply with and otherwise be liable for, in a due and
punctual manner, all of Borrower’s Obligations having previously arisen, or then
or thereafter arising, under any and all of the Loan Documents, and (y) any and
all other documents, agreements, instruments, certificates, opinions and filings
requested by Lender; and (B) Lender is satisfied as to the creditworthiness of
such Person, and as to such Person’s conformance to the other standard criteria
then used by Lender when approving transactions similar to the transactions
contemplated in this Agreement; (2) cease to do business as a going concern,

 

8

--------------------------------------------------------------------------------


 

liquidate, or dissolve; or (3) sell, transfer, or otherwise dispose of all or
substantially all of its assets or property; (k) if Borrower is privately held
and effective control of Borrower’s voting capital stock/membership
interests/partnership interests, issued and outstanding from time to time, is
not retained by the present holders (unless Borrower shall have provided thirty
(30) days’ prior written notice to Lender of the proposed disposition and Lender
shall have consented thereto in writing); (l) if Borrower is a publicly held
corporation and there is a material change in the ownership of Borrower’s
capital stock, unless Lender is satisfied as to the creditworthiness of Borrower
and as to Borrower’s conformance to the other standard criteria then used by
Lender for such purpose immediately thereafter; (m) there occurs a default or
anticipatory repudiation under any guaranty executed in connection with this
Agreement; (n) failure to satisfy the requirements of any financial covenants
set forth in this Agreement; or (o) breach by Borrower of Section 6(l) of this
Agreement; or (p) breach by Borrower of any other covenant, condition or
agreement (other than those in items (a)-(o)) under this Agreement or any of the
other Loan Documents that continues for thirty (30) days after Lender’s written
notice to Borrower (but such notice and cure period will not be applicable
unless such breach is curable by practical means within such notice period).

 

The occurrence of a Default with respect to any Promissory Note shall, at the
sole discretion of Lender (as set forth in a written declaration to Borrower),
constitute a Default with respect to any or all of the other Promissory Notes. 
Notwithstanding anything to the contrary set forth herein, Lender or its
assignee(s) (as applicable) may exercise all rights and remedies hereunder or
under a Promissory Note independently with respect to each Promissory Note
and/or with respect to the Collateral collateralizing such Promissory Note.

 

8.                                      REMEDIES.  Upon the occurrence of a
Default hereunder, Lender may, at its option, declare this Agreement to be in
default with respect to any or all of the Promissory Notes, and at any time
thereafter may do any one or more of the following, all of which are hereby
authorized by Borrower:

 

(a)                                 Rights and Remedies.  If any Default shall
occur and be continuing, Lender may declare the unpaid principal amount of the
Promissory Note together with accrued and unpaid interest thereon, and all other
Obligations then outstanding to be immediately due and payable, whereupon the
same shall become and be forthwith due and payable by Borrower to Lender,
without presentment, demand, protest or notice of any kind, all of which are
expressly waived by Borrower; provided, that, in the case of any Default
referred to in Section 7(i), the unpaid principal amount of the Promissory Note
together with accrued and unpaid interest thereon, and all other Obligations
then outstanding shall be automatically and immediately due and payable by
Borrower to Lender without notice, presentment, demand, protest or other action
of any kind, all of which are expressly waived by Borrower.  Upon the occurrence
and during the continuation of any Default, then in each and every case, Lender
shall be entitled to exercise any and all rights and remedies of a secured party
under the UCC in effect in any applicable jurisdiction at the date of this
Agreement and in addition to those rights, at its sole discretion, may require
Borrower (at Borrower’s sole expense) to forward promptly any or all of the
Collateral to Lender at such location as shall reasonably be required by Lender,
or enter upon the premises where any such Collateral is located (without
obligation for rent) and take immediate possession of and remove the Collateral
by summary proceedings or otherwise, all without liability from Lender to
Borrower for or by reason of such entry or taking of possession, whether for the
restoration of damage to property caused by such taking or otherwise.

 

(b)                                 Disposition of Collateral.  Subject to any
right of Borrower to redeem the Collateral, sell, lease or otherwise dispose of
any or all of the Collateral in a commercially reasonable manner at public or
private sale with notice to Borrower (the parties agreeing that ten (10) days’
prior written notice shall constitute adequate notice of such sale) at such
price as it may deem best, for cash, credit, or otherwise, with the right of
Lender to purchase and apply the proceeds:

 

First, to the payment of all expenses and charges, including the expenses of any
sale, lease or other disposition, the expenses of any taking, attorneys’ fees,
court costs and any other expenses incurred or advances made by Lender in the
protection of its rights or the pursuance of its remedies, and to provide
adequate indemnity to Lender against all taxes and Liens which by law have, or
may have, priority over the rights of Lender to the monies so received by
Lender;

 

Second, to the payment of the Obligations; and

 

Third, to the payment of any surplus thereafter remaining to Borrower or to
whosoever may be entitled thereto;

 

and in the event that the proceeds are insufficient to pay the amounts specified
in clauses “First” and “Second” above, Lender may collect such deficiency from
Borrower.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Other Rights and Remedies.  Lender may
exercise any other right or remedy available to it under the Loan Documents or
Applicable Law, or proceed by appropriate court action to enforce the terms
hereof or to recover damages for the breach hereof or to rescind this Agreement
in whole or in part.

 

(d)                                 Costs and Expenses; No Remedy Exclusive.  In
addition, Borrower shall be liable for any and all unpaid additional sums due
hereunder or under the Promissory Note, before, after or during the exercise of
any of the foregoing remedies; for all reasonable legal fees and other
reasonable costs and expenses incurred by reason of any Default or of the
exercise of Lender’s remedies with respect thereto.  No remedy referred to in
this Section is intended to be exclusive, but each shall be cumulative, and
shall be in addition to any other remedy referred to above or otherwise
available at law or in equity, and may be exercised concurrently or separately
from time to time.  Borrower hereby waives any and all existing or future claims
to any offset against the sums due hereunder or under the Promissory Note and
agrees to make the payments regardless of any offset or claim which may be
asserted by Borrower or on its behalf in connection with this Agreement.

 

(e)                                  No Waiver.  The failure of Lender to
exercise, or delay in the exercise of, the rights granted hereunder upon any
Default by Borrower or its Affiliates shall not constitute a waiver of any such
right upon the continuation or recurrence of any such Default.  Lender may take
or release other security; may release any party primarily or secondarily liable
for the Obligations; may grant extensions, renewals or indulgences with respect
to the Obligations and may apply any other security therefor held by it to the
satisfaction of the Obligations without prejudice to any of its rights
hereunder.

 

9.                                      NOTICES.  All notices (excluding
billings and communications in the ordinary course of business) hereunder shall
be in writing, personally delivered, sent by overnight courier service, sent by
facsimile telecopier, or sent by certified mail, return receipt requested,
addressed to the other party at its respective address stated below the
signature of such parties or at such other addresses as such parties shall from
time to time designate in writing to the other parties; and shall be effective
from the date of receipt.  NOTWITHSTANDING THE FOREGOING, COMMUNICATIONS
CONCERNING DISPUTED DEBTS HEREUNDER, INCLUDING AN INSTRUMENT TENDERED AS FULL
SATISFACTION OF A DEBT HEREUNDER, ARE TO BE SENT TO:  2713 FOREST HILLS ROAD,
BUILDING B, WILSON, NORTH CAROLINA  27893-4432, ATTN:  EQUIPMENT FINANCE
SERVICING.

 

10.                               LENDER’S RIGHT TO PERFORM FOR BORROWER. 
(a) Performance and Reimbursement. If Borrower fails to perform or comply with
any of its agreements contained herein, Lender shall have the right, but shall
not be obligated, to effect such performance or compliance, and the amount of
any out-of-pocket expenses and other reasonable expenses of Lender thereby
incurred, together with interest thereon at the Default Rate, shall be due and
payable by Borrower upon demand.

 

(b) Power of Attorney. Borrower hereby appoints Lender as Borrower’s
attorney-in-fact (which power shall be deemed coupled with an interest) to
execute, endorse and deliver any deed, conveyance, assignment or other
instrument in writing as may be required to vest in Lender any right, title or
power which by the terms hereof are expressed to be conveyed to or conferred
upon Lender, including, without limitation, real property waivers, and documents
and checks or drafts relating to or received in payment for any loss or damage
under the policies of insurance required hereby, but only to the extent that the
same relates to the Collateral.

 

11.                               SUCCESSORS AND ASSIGNS.  This Agreement shall
inure to the benefit of Lender, its successors and assigns, and shall be binding
upon the successors of Borrower.  The rights and obligations of Borrower under
this Agreement may not be assigned or delegated.  Lender reserves the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, Lender’s rights and obligations hereunder, in the Promissory
Notes, in the Collateral and/or the Obligations held by it to others at any time
and from time to time; and Lender may disclose to any such purchaser, assignee,
transferee or participant (the “Participant”), or potential Participant, this
Agreement and all information, reports, financial statements and documents
executed or obtained in connection with this Agreement which Lender now or
hereafter may have relating to the Loan, Borrower, or the business of Borrower. 
Borrower hereby grants to any Participant all Liens, rights and remedies of
Lender under the provisions of this Agreement or any other documents relating
hereto or under applicable laws.  Borrower agrees that any Participant may
enforce such Liens and exercise such rights and remedies in the same manner as
if such Participant were Lender and a direct creditor of Borrower.  Upon the
request of any Participant, Borrower agrees to promptly execute and deliver to
Participant an acknowledgment of the assignment, transfer or sale of
participation interest, in form and substance satisfactory to Participant.

 

10

--------------------------------------------------------------------------------


 

12.                               CHOICE OF LAW; JURISDICTION; WAIVER OF JURY
TRIAL.  (a) GOVERNING LAW. THIS AGREEMENT AND ALL OTHER RELATED INSTRUMENTS AND
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, IN ALL RESPECTS, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW)), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.

 

(b) Jurisdiction. The parties agree that any action or proceeding arising out of
or relating to this Agreement may be commenced in any state or Federal court of
competent jurisdiction in the State of New York, and each party submits to the
jurisdiction of such court and agrees that a summons and complaint commencing an
action or proceeding in any such court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to it at its
address designated pursuant hereto, or as otherwise provided under the laws of
the State of New York.

 

(c)  WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH BORROWER AND LENDER MAY BE PARTIES, ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS AGREEMENT OR THE PROMISSORY NOTE.  BORROWER AUTHORIZES
LENDER TO FILE THIS PROVISION WITH THE CLERK OR JUDGE OF ANY COURT HEARING SUCH
CLAIM.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND
BORROWER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY
TO MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND THE PROMISSORY NOTE AND IN THE
MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

13.                               MISCELLANEOUS.  (a)  Entire Agreement.  The
Loan Documents constitute the entire agreement between the parties with respect
to the subject matter hereof and thereof and shall not be amended or altered in
any manner except by a document in writing executed by both parties.

 

(b)                                 Survival.  All representations, warranties,
and covenants of Borrower contained herein or made pursuant hereto shall survive
closing and continue throughout the term hereof and until the Obligations are
satisfied in full.

 

(c)                                  Severability.  Any provision of the Loan
Documents which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by Applicable Law, Borrower hereby waives
any provision of law which renders any provision hereof or thereof prohibited or
unenforceable in any respect.

 

(d)                                 Captions.  The captions in this Agreement
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

(e)                                  Expenses.  Borrower agrees to pay or
reimburse Lender for all costs and expenses (including the fees and expenses of
all counsel, advisors, consultants and auditors retained in connection
therewith), incurred in connection with:  (1) the preparation, negotiation,
execution, delivery, performance and enforcement of the Loan Documents and the
preservation of any rights thereunder (including, without limitation, filing or
recording fees and taxes); (2) collection, including deficiency collections;
(3) any amendment, waiver or other modification or waiver of, or consent with
respect to, any Loan Document or advice in connection with the administration of
the Loan or the rights thereunder; (4) any litigation, dispute, suit, proceeding
or action (whether instituted by or between any combination of Lender, Borrower
or any other Person), and an appeal or review thereof, in any way relating to
the Collateral, any Loan Document, or any action taken or any other agreements
to be executed or delivered in connection therewith, whether as a party, witness
or otherwise; and (5) any effort (i) to monitor the Loan, (ii) to evaluate,
observe or assess Borrower or the affairs of such Person, and (iii) to verify,
protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
dispose of the Collateral.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Counterparts.  This Agreement and all of
the other Loan Documents may be executed in counterparts.  Photocopies,
electronic or facsimile transmissions of signatures shall be deemed original
signatures and shall be fully binding on the parties to the same extent as
original signatures.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be duly executed  as of the day and year first above written.

 

 

PNC EQUIPMENT FINANCE, LLC

STELLARIS LLC

Lender

Borrower

 

 

 

 

By:

/s/Cheree F. Kurela

 

By:

/s/ Alfons Theeuwes

Name:

Cheree F. Kurela

 

Name:

Alfons Theeuwes

Title:

Vice President

 

Title:

CFO

 

 

 

 

995 Dalton Avenue

Address:

26000 Commercentre Dr.

Cincinnati, Ohio 45203

 

Lake Forest, CA 92630

Facsimile: 513-763-1637

Facsimile:

 

 

 

 

 

Form of Organization: Limited Liability Company

 

Jurisdiction of Organization: Nevada

 

Organizational No.: E0355482007-5

 

Federal Employer Identification No.: xx-xxxxxxx

 

 

 

 

 

Q3 CONTRACTING, INC.

 

Borrower

 

 

 

 

 

By:

/s/Tom Henkels

 

Name:

Tom Henkels

 

Title:

CFO

 

 

 

 

 

Address:

3066 Spruce St.

 

 

Little Canada, MN 55117

 

Facsimile:

 

 

 

 

 

Form of Organization: Corporation

 

Jurisdiction of Organization: Minnesota

 

Organizational No.: 7J-390

 

Federal Employer Identification No.: xx-xxxxxxx

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the Loan Documents)
the following respective meanings:

 

“Adverse Environmental Condition” shall mean (i) the existence or the
continuation of the existence of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), or exposure to any substance, chemical, material,
pollutant, Hazardous Substance, odor or audible noise or other release or
emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any
Collateral, (ii) the environmental aspect of the transportation, storage,
treatment or disposal of materials in connection with the operation of any
Collateral, or (iii) the violation, or alleged violation, of any Environmental
Law, permits or licenses of, by or from any governmental authority, agency or
court relating to environmental matters connected with any of the Collateral.

 

“Affiliate” means, with respect to any Person: (i) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five (5) percent or more of the Stock having
ordinary voting power for the election of directors of such Person; (ii) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (iii) each of such Person’s
officers, directors, joint venturers and partners.  For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting Stock, by contract or
otherwise.

 

“Agreement” means this Loan and Security Agreement including all appendices,
exhibits or schedules attached or otherwise identified thereto, restatements and
modifications and supplements thereto, and any appendices, exhibits or schedules
to any of the foregoing, each as in effect at the time such reference becomes
operative.

 

“Applicable Law” means any law, rule, regulation, ordinance, order, code, common
law, interpretation, judgment, directive, decree, treaty, injunction, writ,
determination, award, permit or similar norm or decision of any Governmental
Authority.

 

“Borrower” means the Person identified as such in the preamble of this
Agreement.

 

“BSA” has the meaning assigned to it in Section 6(l) of this Agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Closing Date” means the date on which a Promissory Note is executed and
delivered to Lender pursuant to this Agreement.

 

“Collateral” has the meaning assigned to it in Section 3 of this Agreement.

 

“Collateral Schedule” has the meaning assigned to it in Section 3 of this
Agreement.

 

“Default” has the meaning assigned to it in Section 7 of this Agreement.

 

“Default Rate” has the meaning assigned to it in Section 2(e) of this Agreement.

 

“Environmental Claim” shall mean any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse affects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

--------------------------------------------------------------------------------


 

“Environmental Contamination” shall mean any actual or threatened release,
spill, emission, leaking, pumping, injection, presence, deposit, abandonment,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment, or into or out of any of the Collateral, including, without
limitation, the movement of any Hazardous Substance or other substance through
or in the air, soil, surface water, groundwater or property which is not in
compliance with applicable Environmental Laws.

 

“Environmental Law” shall mean any present or future federal, foreign, state or
local law, ordinance, order, rule or regulation and all judicial, administrative
and regulatory decrees, judgments and orders, pertaining to health, industrial
hygiene, the use, disposal or transportation of Hazardous Substances,
Environmental Contamination, or pertaining to the protection of the environment,
including, but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”) (42 U.S.C. §9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. §1801 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean Air Act (42
U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
and the Hazardous and Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these
laws have been or may be amended or supplemented, and any successor thereto, and
any analogous foreign, state or local statutes, and the rules, regulations and
orders promulgated pursuant thereto.

 

“Environmental Loss” shall mean any loss, cost, damage, liability, deficiency,
fine, penalty or expense (including, without limitation, reasonable attorneys’
fees, engineering and other professional or expert fees), investigation,
removal, cleanup and remedial costs (voluntarily or involuntarily incurred) and
damages to, loss of the use of or decrease in value of the Collateral arising
out of or related to any Adverse Environmental Condition.

 

“Equipment” has the meaning assigned to it in Section 3 of this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the IRC, or, solely for the purposes of
Section 302 of ERISA and Section 412 of the IRC, is treated as a single employer
under Section 414 of the IRC.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Borrower or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan; (f) the incurrence by Borrower or any ERISA
Affiliate of any liability with respect to any withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Event” has the meaning assigned to it in Section 7(j) of this Agreement.

 

“Event of Loss” has the meaning assigned to it in Section 6(e) of this
Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantor” has the meaning assigned to it in Section 4(a)(3) of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Guaranty” has the meaning assigned to in Section 4(a)(3) of this Agreement.

 

“Hazardous Substances” shall mean and include hazardous substances as defined in
CERCLA; oil of any kind, petroleum products and their by-products, including,
but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.

 

“Interest Period” has the meaning assigned to it in the Promissory Note.

 

“IRC” means the Internal Revenue Code of 1986, as now or hereafter amended.

 

“Lender” has the meaning assigned to it in the preamble of this Agreement and,
if at any time Lender shall decide to assign, participate or syndicate all or
any of the Obligations, such term shall include each such assignee, Participant
or such other members of the syndicate; together with its or their successors
and assigns.

 

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, Lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the UCC or comparable law of any jurisdiction).

 

“Loan” means the loan in the amount of the aggregate principal amount of all
advances and evidenced by the Promissory Note, and made to Borrower under the
terms of this Agreement, and any renewals, extensions, revisions, modifications
or replacements therefor or thereof.

 

“Loan Documents” means this Agreement, the Promissory Note, the Collateral
Schedule, [the Guaranty], and the other documents and instruments executed
pursuant hereto, the financial statements, and all other documents, instruments,
certificates and notices at any time delivered by any Person (other than Lender)
in connection with any of the foregoing.

 

“Loan Rate” has the meaning assigned to it in Section 2(d) of this Agreement.

 

“Material Adverse Effect” means:  a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Borrower or the
industry within which Borrower operates, (b) Borrower’s ability to pay or
perform the Obligations under the Loan Documents in accordance with the terms
thereof, (c) the Collateral or the Lien of Lender on the Collateral or the
priority of any such Lien, or (d) Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

“Maximum Amount” means $15,600,000.00.

 

“Minimum Actionable Amount” means $50,000.

 

“Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a) (3) of ERISA, to which Borrower or any ERISA Affiliate is
making, is obligated to make, has made or been obligated to make, contributions
on behalf of participants who are or were employed by any of them.

 

“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to Lender, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, whether arising under any
of the Loan Documents or under any other agreement between Borrower and Lender,
and all covenants and duties regarding such amounts.  This term includes all
principal, interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loan and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), fees, charges, expenses, attorneys’
fees and any other sum chargeable to Borrower under any of the Loan Documents,
and all principal and interest due in respect of the Loan.

 

3

--------------------------------------------------------------------------------


 

“OFAC” has the meaning assigned to it in Section 6(l) of this Agreement.

 

“Participant” has the meaning assigned to it in Section 11 of this Agreement.

 

“Payment Date” has the meaning assigned to it in the Promissory Note.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Liens” has the meaning assigned to it in Section 6(c) of this
Agreement.

 

“Person” means any individual, sole proprietorship, entity, limited liability
entity, joint venture, trust, unincorporated organization, association,
corporation, limited liability company, institution, public benefit corporation
or government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof),
and shall include such Person’s successors and assigns.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, could under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Premises” has the meaning assigned to it in Section 6(f) of this Agreement.

 

“Prepayment Fee” means an amount equal to the principal amount outstanding of
the Loan to be prepaid on the date of prepayment, multiplied by: 3% if
prepayment shall occur (voluntarily by Borrower, upon a Default or otherwise)
after the Closing Date and on or before the first anniversary of the Closing
Date; 2% if prepayment shall occur (voluntarily by Borrower, upon a Default or
otherwise) after the first anniversary of the Closing Date and on or before the
second anniversary of the Closing Date; 1% if prepayment shall occur
(voluntarily by Borrower, upon a Default or otherwise) after the second
anniversary of the Closing Date and on or before the third anniversary of the
Closing Date; and 0% if prepayment shall occur (voluntarily by Borrower, upon a
Default or otherwise) after the third anniversary of the Closing Date.  Borrower
acknowledges and agrees that (i) it could be difficult or impractical to
calculate Lender’s actual damages from prepayment for any reason pursuant to
Sections 2 or 8 of this Agreement, (ii) the Prepayment Fee is intended to be a
fair and reasonable approximation of such damages, and (iii) the Prepayment Fee
is not intended to be a penalty.

 

“Prime Rate” has the meaning assigned to it in the Promissory Note.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include:  (i) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
Collateral; (ii) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any Person acting under color
of governmental authority); (iii) any recoveries by Borrower against third
parties with respect to any litigation or dispute concerning any Collateral,
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, Collateral;
and (iv) any and all other amounts, rights to payment or other property acquired
upon the sale, lease, license, exchange or other disposition of Collateral and
all rights arising out of Collateral.

 

“Promissory Note” has the meaning assigned to it in Section 1(b) of this
Agreement.

 

“SEC” has the meaning assigned to it in Section 6(j) of this Agreement.

 

“Stated Maturity Date” has the meaning assigned to it in the Promissory Note.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

4

--------------------------------------------------------------------------------


 

“Taxes” means taxes, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

 

“Title Lien Notation Documents” has the meaning assigned to it in
Section 4(b)(1) of this Agreement.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to the Lien of Lender on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that the UCC is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.

 

“UCC Statements” has the meaning assigned to it in Section 3 of this Agreement.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied; provided, that all financial
covenants and calculations in the Loan Documents shall be made in accordance
with GAAP as in effect on the Closing Date unless Borrower and Lender shall
otherwise specifically agree in writing.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  All other undefined terms contained in this
Agreement or the other Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the UCC.  The words “herein,”
“hereof” and “hereunder” or other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules thereto, as the same
may from time to time be amended, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.

 

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary:  (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.

 

5

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

COLLATERAL SCHEDULE NO. 177362000

 

THIS COLLATERAL SCHEDULE NO. 177362000 is executed pursuant to and made a part
of that certain Loan and Security Agreement dated as of September 20, 2013 (the
“Agreement”), between PNC Equipment Finance, LLC, as Lender, and STELLARIS LLC
and Q3 CONTRACTING, INC. (hereinafter individually and collectively, as
Borrower, and describes collateral in which Borrower has granted Lender a
security interest in connection with the Obligations (as defined in the
Agreement) including without limitation that certain Promissory Note
No. 177362000 dated September 20, 2013 in the original principal amount of
$15,573,402.04.

 

DESCRIPTION

 

LOCATION

F350 4x2 Reg Cab Fitting

 

$

45,349.14

 

1FDRF3G68DEA20261

 

2351 East County Line

 

Des Moines,

 

IA

 

50320

F350 4x2 Reg Cab Fitting

 

$

42,063.11

 

1FDRF3G61DEA20263

 

1613 Read Street

 

Omaha

 

NE

 

68112

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GYXDEA81117

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GY1DEA81118

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GY3DEA81119

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GYXDEA81120

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GY1DEA81121

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

48,382.75

 

1FDUF5GY3DEA81122

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

48,382.75

 

1FDUF5GY5DEA81123

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GY9DEA87121

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GY0DEA87122

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

47,092.75

 

1FDUF5GY2DEA87123

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

$

44,671.15

 

1FDUF5GY4DEA87124

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Ext Cab Service Body

 

$

31,538.71

 

1FD8X3E60DEA87139

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F550 4x2 Reg Cab 11’ F/B

 

$

44,608.45

 

1FDUF5GY6DEA87125

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

$

44,608.45

 

1FDUF5GY8DEA87126

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

$

44,683.45

 

1FDUF5GYXDEA87127

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

$

44,608.45

 

1FDUF5GY1DEA87128

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

$

44,608.45

 

1FDUF5GY3DEA87129

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

$

44,608.45

 

1FDUF5GY7DEA99784

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 S.Cab W/Open Body-56”

 

$

42,421.82

 

1FT7X3A67DEA54662

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

$

41,965.04

 

1FT8X3A68CED16451

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

$

42,448.11

 

1FT8X3A63CEC23644

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

$

41,992.33

 

1FT8X3A65CEC64955

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

$

41,422.36

 

1FT8X3A66CEC85152

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

$

41,710.58

 

1FT8X3A6XCEA90915

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

43,826.00

 

1FDRF3G63DEA18398

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-60”

 

$

42,553.77

 

1FD7X3E63CED13135

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G67DEB10159

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G63DEB10160

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G65DEB10161

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G67DEB10162

 

5300 Colorado Blvd

 

Commerce

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

City

 

 

 

 

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G69DEB10163

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G60DEB10164

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G62DEB10165

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G64DEB10166

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G66DEB10167

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G68DEB10168

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G6XDEB10169

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G66DEB10170

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G68DEB10171

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

$

42,788.61

 

1FDRF3G6XDEB10172

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G65DEB20401

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

$

41,538.61

 

1FDRF3G63DEB20395

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

$

41,538.61

 

1FDRF3G65DEB20396

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 S.Cab W/Open Body-56”

 

$

42,992.32

 

1FT8X3A62DEB23536

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 S.Cab W/Open Body-56”

 

$

43,142.32

 

1FT8X3A64DEB23537

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 S.Cab W/Open Body-56”

 

$

42,554.75

 

1FT8X3A6XDEB34266

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

$

41,538.61

 

1FDRF3G61DEB20394

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G63DEB20400

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,188.61

 

1FDRF3G69DEB20403

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

$

41,538.61

 

1FDRF3G60DEB20404

 

2351 East County Line

 

Des Moines

 

IA

 

50320

L8501 S/A F/B Drill Trk-450011

 

$

28,601.27

 

2FZAAVDC67AZ14175

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 S/A Contractor Dump

 

$

98,824.40

 

2NKHHM6X8EM385842

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 S/A Contractor Dump

 

$

98,824.40

 

2NKHHM6XXEM385843

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

$

102,166.75

 

2NKHHM6X1EM392728

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

$

102,166.75

 

2NKHHM6X3EM392729

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

$

102,166.75

 

2NKHHM6XXEM392730

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

$

102,166.75

 

2NKHHM6X1EM392731

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

$

94,905.35

 

2NKHHM6X3EM392732

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 Reg Cab 16’ F/B Barricade

 

$

91,680.80

 

2NKHHM6X2EM392733

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 Reg Cab 16’ F/B Barricade

 

$

95,009.00

 

2NKHHM6X7EM392734

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 Reg Cab 16’ F/B Barricade

 

$

95,009.00

 

2NKHHM6X9EM392735

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 S/A Contractor Dump

 

$

94,082.57

 

2NKHHM6X0EM392736

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 S/A Reg Cab 18’ Saw Truck

 

$

95,113.85

 

2NKHHM6X4EM392738

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 S/A W/Serv Body-Concrete

 

$

110,655.75

 

2NKHHM6X6EM392739

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 S/A W/Serv Body-Concrete

 

$

110,530.75

 

2NKHHM6X2EM392740

 

1613 Read Street

 

Omaha

 

NE

 

68112

T270 S/A W/Serv Body-Concrete

 

$

110,030.75

 

2NKHHM6X4EM392741

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A W/Serv Body-Concrete

 

$

110,655.75

 

2NKHHM6X6EM392742

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,316.67

 

2NKHHM6XXEM392744

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,316.67

 

2NKHHM6X1EM392745

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,316.67

 

2NKHHM6X3EM392746

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,337.25

 

2NKHHM6X5EM392747

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,337.25

 

2NKHHM6X7EM392748

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,316.67

 

2NKHHM6X9EM392749

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,337.25

 

2NKHHM6X5EM392750

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

$

99,337.25

 

2NKHHM6X9EM394288

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 Reg Cab 16’ F/B Barricade

 

$

102,166.75

 

2NKHHM6X3EM394285

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

$

102,166.75

 

2NKHHM6X5EM394286

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

99,728.20

 

2NKHHN7X0DM340249

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

$

110,224.22

 

2NKHHN7X1DM340213

 

5300 Colorado Blvd

 

Commerce

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

City

 

 

 

 

T370 S/A Contractor Dump

 

$

108,342.64

 

2NKHHN7X9DM341237

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

108,342.64

 

2NKHHN7X0DM341238

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

103,805.05

 

2NKHHM7XXDM352614

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

107,282.68

 

2NKHHN7X4DM352629

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

99,864.58

 

2NKHHM7X6DM365506

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

98,951.60

 

2NKHHM7X0EM392783

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7X2EM392784

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7X4EM392785

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

93,855.72

 

2NKHHM7X6EM392786

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

$

94,230.72

 

2NKHHM7X8EM392787

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7XXEM392788

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7X1EM392789

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

95,325.38

 

2NKHHM7X8EM392790

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

$

93,855.72

 

2NKHHM7XXEM392791

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

$

94,480.72

 

2NKHHM7X1EM392792

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7X3EM392793

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7X5EM392794

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

100,401.60

 

2NKHHM7X7EM392795

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

94,700.38

 

2NKHHM7X9EM392796

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A F/B Drill Trk-450

 

$

103,191.23

 

2NKHHN7X9DM339990

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450

 

$

103,191.23

 

2NKHHN7X0DM339991

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450047

 

$

97,370.15

 

2NKHHN7X2DM339992

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A F/B Drill Trk-450048

 

$

103,191.23

 

2NKHHN7X4DM339993

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450049

 

$

102,206.53

 

2NKHHN7X6DM339994

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450050

 

$

102,206.53

 

2NKHHN7X8DM339995

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Acterra S/A Contractor Dump

 

$

77,104.55

 

2FZACGBS98AZ86294

 

2351 East County Line

 

Des Moines,

 

IA

 

50320

Acterra S/A Contractor Dump

 

$

77,104.55

 

2FZACGBS08AZ86295

 

2351 East County Line

 

Des Moines

 

IA

 

50320

Acterra S/A Contractor Dump

 

$

77,104.55

 

2FZACGBS48AZ86297

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T370 S/A Contractor Dump

 

$

99,715.75

 

2NKHHM7X8EM394281

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

99,715.75

 

2NKHHM7XXEM394282

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

99,715.75

 

2NKHHM7X1EM394283

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

$

99,715.75

 

2NKHHM7X3EM394284

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Peterbilt 357 T/A DUMP

 

$

28,581.93

 

1NPALU9X97N678383

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

Kenworth T800 Tri/A Dump

 

$

185,093.24

 

1NKDXPEX1EJ394068

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEX3EJ394069

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEXXEJ394070

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

$

185,230.17

 

1NKDXPEX1EJ394071

 

2351 East County Line

 

Des Moines

 

IA

 

50320

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEX3EJ394072

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEX5EJ394073

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

$

193,616.21

 

1NKDXPEX7EJ394074

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Kenworth T800 Tri/A Dump

 

$

193,620.71

 

1NKDXPEX9EJ394075

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Kenworth T800 Tri/A Dump

 

$

185,092.55

 

1NKDXPEX0EJ394076

 

4445 Stickney Avenue

 

Toledo

 

OH

 

43612

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEX2EJ394077

 

1613 Read Street

 

Omaha

 

NE

 

68112

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEX4EJ394078

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

$

184,730.17

 

1NKDXPEX6EJ394079

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

AT9500 T/A F/B DRILL TRUCK

 

$

80,999.06

 

2FWJA3CV26AV32759

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

$

83,721.86

 

2FWJA3CV17AY22055

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

AT9500 T/A F/B DRILL TRUCK

 

$

80,999.06

 

2FWJA3CV37AY19299

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

$

80,999.06

 

2FWJA3CV37AY22056

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

$

80,999.06

 

2FWJA3CV57AY24925

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

$

64,688.14

 

2FWJA3CG87AY40621

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

22,488.98

 

4KNFT2220DL161262

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

22,488.98

 

4KNFT2222DL161263

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

22,488.98

 

4KNFT2224DL161264

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

22,488.98

 

4KNFT2226DL161265

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

22,488.98

 

4KNFT2228DL161266

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

20,894.42

 

4KNFT2229DL161275

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

$

20,894.42

 

4KNFT2220DL161276

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

$

20,894.42

 

4KNFT2222DL161277

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

$

20,894.42

 

4KNFT2224DL161278

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

$

20,894.42

 

4KNFT2226DL161279

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

$

21,352.42

 

4KNFT2222DL161280

 

1613 Read Street

 

Omaha

 

NE

 

68112

T-20DD T/A Equipment Trlr-AR

 

$

21,199.42

 

4KNFT2224DL161281

 

2351 East County Line

 

Des Moines

 

IA

 

50320

T-20DD T/A Equipment Trlr-AR

 

$

21,352.42

 

4KNFT2226DL161282

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T-20DD T/A Equipment Trlr-AR

 

$

21,352.42

 

4KNFT2228DL161283

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T-20DD T/A Equipment Trlr-AR

 

$

21,484.42

 

4KNFT222XDL161284

 

4445 Stickney Avenue

 

Toledo

 

OH

 

43612

T-40 T/A Equipment Trailer

 

$

22,794.75

 

4KNFT2325DL161272

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T-40 T/A Equipment Trailer

 

$

22,794.75

 

4KNFT2327DL161273

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T-40 T/A Equipment Trailer

 

$

22,794.75

 

4KNFT2329DL161274

 

2351 East County Line

 

Des Moines

 

IA

 

50320

T-40 T/A Equipment Trailer

 

$

22,794.75

 

4KNFT2323DL161271

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

Lane LCV 0406 Line Tam

 

$

35,744.57

 

1L9LC3023DG321027

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

$

22,428.98

 

4KNFT2222DL161389

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

$

22,428.98

 

4KNFT2222DL161390

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-40 T/A Equipment Trailer

 

$

21,871.77

 

4KNFT2324DL161151

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXJDE243725

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXVDE243727

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXLDE243746

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXCDE243752

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXCDE243886

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXVDE243890

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXEDE243894

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXCDE243900

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXJDE243904

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXADE243907

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXHDE243909

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXLDE243911

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,548.14

 

1T0310KXCDE243914

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXKDE243917

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,548.14

 

1T0310KXLDE243892

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXCDE244268

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXADE244278

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

$

65,319.47

 

1T0310KXLDE244282

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 259B3 Multi-Terrain Loader

 

$

48,584.69

 

YYZ04366

 

2351 East County Line

 

Des Moines

 

IA

 

50320

CAT 259B3 Multi-Terrain Loader

 

$

48,584.69

 

YYZ04367

 

2351 East County Line

 

Des Moines

 

IA

 

50320

CAT 259B3 Multi-Terrain Loader

 

$

49,100.33

 

YYZ04371

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 279C Multi-Terrain Loader

 

$

65,010.64

 

KWB00771

 

2067 County Road 61

 

Carlton

 

MN

 

55718

CAT 279C Multi-Terrain Loader

 

$

65,010.64

 

KWB00772

 

2067 County Road 61

 

Carlton

 

MN

 

55718

CAT 279C2HF Multi-Terrain Loader

 

$

65,010.64

 

KWB00637

 

2067 County Road 61

 

Carlton

 

MN

 

55718

 

--------------------------------------------------------------------------------


 

CAT 236B3

 

$

35,966.08

 

A9H03550

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 236B3

 

$

35,966.08

 

A9H03551

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 236B3

 

$

35,592.79

 

0A9H03568

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

$

35,592.79

 

0A9H03569

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

$

35,592.79

 

0A9H03570

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

$

35,592.79

 

0A9H03571

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

$

35,592.79

 

0A9H03572

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 303.5E CR Mini-X

 

$

40,204.05

 

0RKY01491

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

0RKY01494

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

0RKY01501

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

0RKY01502

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EPRKY01479

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EPRKY01482

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EARKY01490

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EJRKY01498

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EVRKY01567

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035ECRKY01633

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EVRKY01634

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035ECRKY01650

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

$

40,204.05

 

CAT3035EVRKY01651

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Vermeer RTX1250 Trench

 

$

116,628.21

 

1V2R6110R2D1001405

 

110 Turner Parkway

 

Camdenton

 

MO

 

65020

Vermeer D24x40II Series

 

$

233,943.56

 

1VRZ1903XD1002244

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

Vermeer 36x50 Series 2

 

$

357,947.83

 

1VR4230D6D1002108

 

2351 East County Line

 

Des Moines, IA

 

IA

 

50320

Vermeer D24x40II Series 2

 

$

218,739.61

 

1VRZ19031D1002293

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Vermeer D24x40II Series 2

 

$

259,521.92

 

1VRZ19032D1002335

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

$

49,688.75

 

3140201/4S9BU1427DL228215

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

$

49,688.75

 

3140202/4S9BU1425DL228214

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV500DHO (110416)

 

$

39,725.00

 

3152201

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

Pacific Tek PV500DHO(110417)

 

$

42,590.00

 

3152202

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V500LEHD (110418)

 

$

43,029.38

 

S5H032013551

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V500LEHD (110419)

 

$

43,029.38

 

S5H032013552

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

$

49,688.75

 

3140203/4S9BU1429DL228216

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

$

49,688.75

 

3140204/4S9BU1429DL228217

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V800LEHD

 

$

54,077.63

 

V8H072712979

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

McLaughlin V800LEHD

 

$

56,072.00

 

V8H040513580

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V800LEHD

 

$

56,008.50

 

V8H040813585

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V800LEHD

 

$

56,008.50

 

V8H040813586

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Baker Frac Tank w/Wacker

 

$

24,483.35

 

F277 / 20137613

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

Date: September 20, 2013

 

 

 

 

 

 

 

 

PNC EQUIPMENT FINANCE, LLC

 

STELLARIS LLC

Lender

 

Borrower

 

 

 

 

 

 

By:

/s/Cheree F. Kurela

 

By:

/s/Alfons Theeuwes

Name:

Cheree F. Kurela

 

Name:

Alfons Theeuwes

Title:

Vice President

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

Q3 CONTRACTING, INC.

 

 

Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/Tom Henkels

 

 

Name:

Tom Henkels

 

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

 

PROMISSORY NOTE NO. 177362000

 

$15,573,402.04

September 20, 2013

 

For value received, the receipt and sufficiency of which are hereby
acknowledged, STELLARIS LLC and Q3 CONTRACTING, INC. (together with its
successors and assigns, hereinafter individually and collectively, “Borrower”),
hereby promises to pay to the order of PNC EQUIPMENT FINANCE, LLC (together with
its successors and assigns, “Lender”), FIFTEEN MILLION FIVE HUNDRED SEVENTY
THREE THOUSAND FOUR HUNDRED TWO AND 4/100 DOLLARS ($15,573,402.04), or, if less,
the aggregate unpaid principal amount of the advances then having been made
under the Agreement (as hereinafter defined), together with interest on the
unpaid balance of such amount from the date of this Promissory Note at the Loan
Rate or, under the circumstances contemplated by the Agreement, at the Default
Rate.  Interest shall be computed on the basis of a 30 day month/360 day year.

 

This Promissory Note is one of the Promissory Notes issued under the Loan and
Security Agreement dated as of September 20, 2013, between Borrower and Lender
(said agreement, as the same shall be amended, restated or supplemented from
time to time, being herein called the “Agreement”), to which reference is made
for a statement of all of the terms and conditions of the Loan evidenced
hereby.  Capitalized terms not defined in this Promissory Note shall have the
respective meanings assigned to them in the Agreement.  This Promissory Note is
secured by the Agreement, the other Loan Documents and the Collateral, and is
entitled to the benefit of the rights and security provided thereby.

 

Principal and interest due hereunder shall be payable as follows:

 

(a)  Sixty (60) consecutive monthly installments of principal and interest, each
in the amount of $274,878.71; payable, in arrears on the 20th day of each
calendar month during the term hereof, commencing October 20, 2013 (each a
“Payment Date”).

 

(b)  If any payment due hereunder is not received within ten (10) days of its
due date, Borrower shall pay a late charge equal to five (5%) percent of the
amount in arrears.

 

“Loan Rate” shall mean two point twenty eight (2.28%) percent per annum.

 

All payments shall be made to such account or address as Lender shall specify
from time to time in writing. Unless payable earlier as provided in the
Agreement, the outstanding principal and interest under this Promissory Note
shall be immediately due and payable on September 20, 2018 (the “Stated Maturity
Date”).  This Promissory Note may not be prepaid except as and to the extent
provided in the Agreement.

 

To the fullest extent permitted by Applicable Law, Borrower waives: 
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
this Promissory Note or the other Loan Documents; (b) all rights to notice and a
hearing prior to Lender’s taking possession or control of, or to Lender’s
replevy, attachment or levy upon, the Collateral or any bond or security that
might be required by any court prior to allowing Lender to exercise any of its
remedies; and (c) the benefit of all valuation, appraisal and exemption laws.

 

Borrower acknowledges that this Promissory Note is executed as part of a
commercial transaction and that the proceeds of this Promissory Note will not be
used for any personal or consumer purpose.

 

In the event of the declaration by Lender of a Default under the Agreement, then
this Promissory Note shall be in default and the balance of the principal sum
then due hereunder, together with all accrued interest thereon, immediately
shall become due and payable without further notice, such further notice being
expressly waived, and Borrower shall be liable to the holder hereof for
reasonable attorneys’ fees and costs of suit.

 

--------------------------------------------------------------------------------


 

The remedies of Lender as provided herein and in the Agreement shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

It is the intention of the parties hereto to comply with the applicable usury
laws.  Accordingly, it is agreed that, notwithstanding any provisions to the
contrary in this Promissory Note or the Agreement, in no event shall this
Promissory Note or the Agreement require the payment or permit the collection of
interest in excess of the maximum amount permitted by Applicable Law.  If any
such excess interest is contracted for, charged or received under this
Promissory Note or the Agreement, or in the event that all of the principal
balance shall be prepaid, so that under any of such circumstances the amount of
interest contracted for, charged or received under this Promissory Note or the
Agreement on the principal balance shall exceed the maximum amount of interest
permitted by Applicable Law, then in such event:  (a) the provisions of this
paragraph shall govern and control, (b) neither Borrower nor any other person or
entity now or hereafter liable for the payment hereof shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount of interest permitted by Applicable Law, (c) any such excess which may
have been collected shall either be applied as a credit against the then unpaid
principal balance or refunded to Borrower, at the option of Lender, and (d) the
effective rate of interest shall be automatically reduced to the maximum lawful
contract rate allowed under Applicable Law as now or hereafter construed by the
courts having jurisdiction thereof.  It is further agreed that, without
limitation of the foregoing, all calculations of the rate of interest contracted
for, charged or received under this Promissory Note or the Agreement which are
made for the purpose of determining whether such rate exceeds the maximum lawful
contract rate, shall be made, to the extent permitted by Applicable Law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Borrower or otherwise by
Lender in connection with such Obligations; provided, however, that if any
applicable state law is amended or the law of the United States of America
preempts any applicable state law, so that it becomes lawful for Lender to
receive a greater interest per annum rate than is presently allowed by law,
Borrower agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest rate per annum allowed by the amended state law or the law of the
United States of America (but not in excess of the Loan Rate (or, if applicable,
the Default Rate) [or the Adjusted Rate] provided for herein).

 

BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
BORROWER AND LENDER MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO
THIS PROMISSORY NOTE.  BORROWER AUTHORIZES LENDER TO FILE THIS PROVISION WITH
THE CLERK OR JUDGE OF ANY COURT HEARING SUCH CLAIM.  THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND BORROWER HEREBY ACKNOWLEDGES THAT
NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. 
BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS PROMISSORY NOTE AND IN THE MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.

 

BORROWER AGREES THAT THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW)), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.  Venue
for any action hereunder or related hereto shall be in any state or Federal
court of competent jurisdiction in the State of New York, and Borrower submits
to the jurisdiction of such courts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Promissory Note has been duly executed as of the date
first written above.

 

 

 

STELLARIS LLC

 

 

 

 

 

By:

/s/Alfons Theeuwes

 

Name:

Alfons Theeuwes

 

Title:

CFO

 

 

 

 

 

 

 

Q3 CONTRACTING, INC.

 

 

 

 

 

 

 

By:

/s/Tom Henkels

 

Name:

Tom Henkels

 

Title:

CFO

 

3

--------------------------------------------------------------------------------


 

PNC EQUIPMENT FINANCE, LLC

COLLATERAL SCHEDULE NO. 177362000

 

THIS COLLATERAL SCHEDULE NO. 177362000 is executed pursuant to and made a part
of that certain Loan and Security Agreement dated as of September 20, 2013 (the
“Agreement”), between PNC Equipment Finance, LLC, as Lender, and STELLARIS LLC
and Q3 CONTRACTING, INC. (hereinafter individually and collectively, as
Borrower), and describes collateral in which Borrower has granted Lender a
security interest in connection with the Obligations (as defined in the
Agreement) including without limitation that certain Promissory Note
No. 177362000 dated September 20, 2013 in the original principal amount of
$15,573,402.04

 

DESCRIPTION

 

LOCATION

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

F350 4x2 Reg Cab Fitting

 

 

$

45,349.14

 

1FDRF3G68DEA20261

 

2351 East County Line

 

Des Moines,

 

IA

 

50320

F350 4x2 Reg Cab Fitting

 

 

$

42,063.11

 

1FDRF3G61DEA20263

 

1613 Read Street

 

Omaha

 

NE

 

68112

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GYXDEA81117

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GY1DEA81118

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GY3DEA81119

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GYXDEA81120

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GY1DEA81121

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

48,382.75

 

1FDUF5GY3DEA81122

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

48,382.75

 

1FDUF5GY5DEA81123

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GY9DEA87121

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GY0DEA87122

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

47,092.75

 

1FDUF5GY2DEA87123

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 RegCb Contractor Dump

 

 

$

44,671.15

 

1FDUF5GY4DEA87124

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Ext Cab Service Body

 

 

$

31,538.71

 

1FD8X3E60DEA87139

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F550 4x2 Reg Cab 11’ F/B

 

 

$

44,608.45

 

1FDUF5GY6DEA87125

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

 

$

44,608.45

 

1FDUF5GY8DEA87126

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

 

$

44,683.45

 

1FDUF5GYXDEA87127

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

 

$

44,608.45

 

1FDUF5GY1DEA87128

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

 

$

44,608.45

 

1FDUF5GY3DEA87129

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F550 4x2 Reg Cab 11’ F/B

 

 

$

44,608.45

 

1FDUF5GY7DEA99784

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 S.Cab W/Open Body-56”

 

 

$

42,421.82

 

1FT7X3A67DEA54662

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

 

$

41,965.04

 

1FT8X3A68CED16451

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

 

$

42,448.11

 

1FT8X3A63CEC23644

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

 

$

41,992.33

 

1FT8X3A65CEC64955

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

 

$

41,422.36

 

1FT8X3A66CEC85152

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-56”

 

 

$

41,710.58

 

1FT8X3A6XCEA90915

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

43,826.00

 

1FDRF3G63DEA18398

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 S.Cab W/Open Body-60”

 

 

$

42,553.77

 

1FD7X3E63CED13135

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G67DEB10159

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G63DEB10160

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G65DEB10161

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G67DEB10162

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G69DEB10163

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G60DEB10164

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G62DEB10165

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G64DEB10166

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G66DEB10167

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G68DEB10168

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G6XDEB10169

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G66DEB10170

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G68DEB10171

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

F350 4x2 Reg Cab Fitting Body

 

 

$

42,788.61

 

1FDRF3G6XDEB10172

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G65DEB20401

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

 

$

41,538.61

 

1FDRF3G63DEB20395

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

 

$

41,538.61

 

1FDRF3G65DEB20396

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 S.Cab W/Open Body-56”

 

 

$

42,992.32

 

1FT8X3A62DEB23536

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 S.Cab W/Open Body-56”

 

 

$

43,142.32

 

1FT8X3A64DEB23537

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 S.Cab W/Open Body-56”

 

 

$

42,554.75

 

1FT8X3A6XDEB34266

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

 

$

41,538.61

 

1FDRF3G61DEB20394

 

2351 East County Line

 

Des Moines

 

IA

 

50320

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G63DEB20400

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,188.61

 

1FDRF3G69DEB20403

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

F350 4x2 Reg Cab Fitting Body

 

 

$

41,538.61

 

1FDRF3G60DEB20404

 

2351 East County Line

 

Des Moines

 

IA

 

50320

L8501 S/A F/B Drill Trk-450011

 

 

$

28,601.27

 

2FZAAVDC67AZ14175

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 S/A Contractor Dump

 

 

$

98,824.40

 

2NKHHM6X8EM385842

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 S/A Contractor Dump

 

 

$

98,824.40

 

2NKHHM6XXEM385843

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

 

$

102,166.75

 

2NKHHM6X1EM392728

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

 

$

102,166.75

 

2NKHHM6X3EM392729

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

 

$

102,166.75

 

2NKHHM6XXEM392730

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

 

$

102,166.75

 

2NKHHM6X1EM392731

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

T270 Reg Cab 16’ F/B Barricade

 

 

$

94,905.35

 

2NKHHM6X3EM392732

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 Reg Cab 16’ F/B Barricade

 

 

$

91,680.80

 

2NKHHM6X2EM392733

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 Reg Cab 16’ F/B Barricade

 

 

$

95,009.00

 

2NKHHM6X7EM392734

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 Reg Cab 16’ F/B Barricade

 

 

$

95,009.00

 

2NKHHM6X9EM392735

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 S/A Contractor Dump

 

 

$

94,082.57

 

2NKHHM6X0EM392736

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 S/A Reg Cab 18’ Saw Truck

 

 

$

95,113.85

 

2NKHHM6X4EM392738

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 S/A W/Serv Body-Concrete

 

 

$

110,655.75

 

2NKHHM6X6EM392739

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T270 S/A W/Serv Body-Concrete

 

 

$

110,530.75

 

2NKHHM6X2EM392740

 

1613 Read Street

 

Omaha

 

NE

 

68112

T270 S/A W/Serv Body-Concrete

 

 

$

110,030.75

 

2NKHHM6X4EM392741

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A W/Serv Body-Concrete

 

 

$

110,655.75

 

2NKHHM6X6EM392742

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,316.67

 

2NKHHM6XXEM392744

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,316.67

 

2NKHHM6X1EM392745

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,316.67

 

2NKHHM6X3EM392746

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,337.25

 

2NKHHM6X5EM392747

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,337.25

 

2NKHHM6X7EM392748

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,316.67

 

2NKHHM6X9EM392749

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,337.25

 

2NKHHM6X5EM392750

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 S/A Reg Cab W/Service Bdy

 

 

$

99,337.25

 

2NKHHM6X9EM394288

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T270 Reg Cab 16’ F/B Barricade

 

 

$

102,166.75

 

2NKHHM6X3EM394285

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T270 Reg Cab 16’ F/B Barricade

 

 

$

102,166.75

 

2NKHHM6X5EM394286

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

99,728.20

 

2NKHHN7X0DM340249

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

110,224.22

 

2NKHHN7X1DM340213

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

108,342.64

 

2NKHHN7X9DM341237

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

108,342.64

 

2NKHHN7X0DM341238

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

103,805.05

 

2NKHHM7XXDM352614

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

107,282.68

 

2NKHHN7X4DM352629

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

99,864.58

 

2NKHHM7X6DM365506

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

98,951.60

 

2NKHHM7X0EM392783

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7X2EM392784

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7X4EM392785

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

93,855.72

 

2NKHHM7X6EM392786

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

94,230.72

 

2NKHHM7X8EM392787

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7XXEM392788

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7X1EM392789

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

95,325.38

 

2NKHHM7X8EM392790

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

93,855.72

 

2NKHHM7XXEM392791

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

94,480.72

 

2NKHHM7X1EM392792

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7X3EM392793

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7X5EM392794

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

100,401.60

 

2NKHHM7X7EM392795

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

94,700.38

 

2NKHHM7X9EM392796

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A F/B Drill Trk-450

 

 

$

103,191.23

 

2NKHHN7X9DM339990

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450

 

 

$

103,191.23

 

2NKHHN7X0DM339991

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450047

 

 

$

97,370.15

 

2NKHHN7X2DM339992

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T370 S/A F/B Drill Trk-450048

 

 

$

103,191.23

 

2NKHHN7X4DM339993

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450049

 

 

$

102,206.53

 

2NKHHN7X6DM339994

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A F/B Drill Trk-450050

 

 

$

102,206.53

 

2NKHHN7X8DM339995

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Acterra S/A Contractor Dump

 

 

$

77,104.55

 

2FZACGBS98AZ86294

 

2351 East County Line

 

Des Moines,

 

IA

 

50320

Acterra S/A Contractor Dump

 

 

$

77,104.55

 

2FZACGBS08AZ86295

 

2351 East County Line

 

Des Moines

 

IA

 

50320

Acterra S/A Contractor Dump

 

 

$

77,104.55

 

2FZACGBS48AZ86297

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T370 S/A Contractor Dump

 

 

$

99,715.75

 

2NKHHM7X8EM394281

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

99,715.75

 

2NKHHM7XXEM394282

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

99,715.75

 

2NKHHM7X1EM394283

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T370 S/A Contractor Dump

 

 

$

99,715.75

 

2NKHHM7X3EM394284

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Peterbilt 357 T/A DUMP

 

 

$

28,581.93

 

1NPALU9X97N678383

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

Kenworth T800 Tri/A Dump

 

 

$

185,093.24

 

1NKDXPEX1EJ394068

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEX3EJ394069

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEXXEJ394070

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

 

$

185,230.17

 

1NKDXPEX1EJ394071

 

2351 East County Line

 

Des Moines

 

IA

 

50320

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEX3EJ394072

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEX5EJ394073

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

 

$

193,616.21

 

1NKDXPEX7EJ394074

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Kenworth T800 Tri/A Dump

 

 

$

193,620.71

 

1NKDXPEX9EJ394075

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Kenworth T800 Tri/A Dump

 

 

$

185,092.55

 

1NKDXPEX0EJ394076

 

4445 Stickney Avenue

 

Toledo

 

OH

 

43612

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEX2EJ394077

 

1613 Read Street

 

Omaha

 

NE

 

68112

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEX4EJ394078

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Kenworth T800 Tri/A Dump

 

 

$

184,730.17

 

1NKDXPEX6EJ394079

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

AT9500 T/A F/B DRILL TRUCK

 

 

$

80,999.06

 

2FWJA3CV26AV32759

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

 

$

83,721.86

 

2FWJA3CV17AY22055

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

AT9500 T/A F/B DRILL TRUCK

 

 

$

80,999.06

 

2FWJA3CV37AY19299

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

 

$

80,999.06

 

2FWJA3CV37AY22056

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

 

$

80,999.06

 

2FWJA3CV57AY24925

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

AT9500 T/A F/B DRILL TRUCK

 

 

$

64,688.14

 

2FWJA3CG87AY40621

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

22,488.98

 

4KNFT2220DL161262

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

22,488.98

 

4KNFT2222DL161263

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

22,488.98

 

4KNFT2224DL161264

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

22,488.98

 

4KNFT2226DL161265

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

22,488.98

 

4KNFT2228DL161266

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

20,894.42

 

4KNFT2229DL161275

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

 

$

20,894.42

 

4KNFT2220DL161276

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

 

$

20,894.42

 

4KNFT2222DL161277

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

 

$

20,894.42

 

4KNFT2224DL161278

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

 

$

20,894.42

 

4KNFT2226DL161279

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

 

$

21,352.42

 

4KNFT2222DL161280

 

1613 Read Street

 

Omaha

 

NE

 

68112

T-20DD T/A Equipment Trlr-AR

 

 

$

21,199.42

 

4KNFT2224DL161281

 

2351 East County Line

 

Des Moines

 

IA

 

50320

T-20DD T/A Equipment Trlr-AR

 

 

$

21,352.42

 

4KNFT2226DL161282

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

T-20DD T/A Equipment Trlr-AR

 

 

$

21,352.42

 

4KNFT2228DL161283

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

T-20DD T/A Equipment Trlr-AR

 

 

$

21,484.42

 

4KNFT222XDL161284

 

4445 Stickney Avenue

 

Toledo

 

OH

 

43612

T-40 T/A Equipment Trailer

 

 

$

22,794.75

 

4KNFT2325DL161272

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T-40 T/A Equipment Trailer

 

 

$

22,794.75

 

4KNFT2327DL161273

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T-40 T/A Equipment Trailer

 

 

$

22,794.75

 

4KNFT2329DL161274

 

2351 East County Line

 

Des Moines

 

IA

 

50320

T-40 T/A Equipment Trailer

 

 

$

22,794.75

 

4KNFT2323DL161271

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

Lane LCV 0406 Line Tam

 

 

$

35,744.57

 

1L9LC3023DG321027

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

T-20DD T/A Equipment Trlr-AR

 

 

$

22,428.98

 

4KNFT2222DL161389

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-20DD T/A Equipment Trlr-AR

 

 

$

22,428.98

 

4KNFT2222DL161390

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

T-40 T/A Equipment Trailer

 

 

$

21,871.77

 

4KNFT2324DL161151

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXJDE243725

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXVDE243727

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXLDE243746

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXCDE243752

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXCDE243886

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXVDE243890

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXEDE243894

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXCDE243900

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXJDE243904

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXADE243907

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXHDE243909

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXLDE243911

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,548.14

 

1T0310KXCDE243914

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXKDE243917

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,548.14

 

1T0310KXLDE243892

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXCDE244268

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXADE244278

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

John Deere 310K 2WD ROPS

 

 

$

65,319.47

 

1T0310KXLDE244282

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 259B3 Multi-Terrain Loader

 

 

$

48,584.69

 

YYZ04366

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

CAT 259B3 Multi-Terrain Loader

 

 

$

48,584.69

 

YYZ04367

 

2351 East County Line

 

Des Moines

 

IA

 

50320

CAT 259B3 Multi-Terrain Loader

 

 

$

49,100.33

 

YYZ04371

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 279C Multi-Terrain Loader

 

 

$

65,010.64

 

KWB00771

 

2067 County Road 61

 

Carlton

 

MN

 

55718

CAT 279C Multi-Terrain Loader

 

 

$

65,010.64

 

KWB00772

 

2067 County Road 61

 

Carlton

 

MN

 

55718

CAT 279C2HF Multi-Terrain Loader

 

 

$

65,010.64

 

KWB00637

 

2067 County Road 61

 

Carlton

 

MN

 

55718

CAT 236B3

 

 

$

35,966.08

 

A9H03550

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 236B3

 

 

$

35,966.08

 

A9H03551

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 236B3

 

 

$

35,592.79

 

0A9H03568

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

 

$

35,592.79

 

0A9H03569

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

 

$

35,592.79

 

0A9H03570

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

 

$

35,592.79

 

0A9H03571

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 236B3

 

 

$

35,592.79

 

0A9H03572

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

0RKY01491

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

0RKY01494

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

0RKY01501

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

0RKY01502

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EPRKY01479

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EPRKY01482

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EARKY01490

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EJRKY01498

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EVRKY01567

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035ECRKY01633

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EVRKY01634

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035ECRKY01650

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

CAT 303.5E CR Mini-X

 

 

$

40,204.05

 

CAT3035EVRKY01651

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Vermeer RTX1250 Trench

 

 

$

116,628.21

 

1V2R6110R2D1001405

 

110 Turner Parkway

 

Camdenton

 

MO

 

65020

Vermeer D24x40II Series

 

 

$

233,943.56

 

1VRZ1903XD1002244

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

Vermeer 36x50 Series 2

 

 

$

357,947.83

 

1VR4230D6D1002108

 

2351 East County Line

 

Des Moines, IA

 

IA

 

50320

Vermeer D24x40II Series 2

 

 

$

218,739.61

 

1VRZ19031D1002293

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

Vermeer D24x40II Series 2

 

 

$

259,521.92

 

1VRZ19032D1002335

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

 

--------------------------------------------------------------------------------


 

 

 

 

COST

 

SERIAL #

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

Pacific Tek PV800DHO

 

 

$

49,688.75

 

3140201/4S9BU1427DL228215

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

 

$

49,688.75

 

3140202/4S9BU1425DL228214

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV500DHO (110416)

 

 

$

39,725.00

 

3152201

 

3066 Spruce Street

 

Little Canada,

 

MN

 

55117

Pacific Tek PV500DHO(110417)

 

 

$

42,590.00

 

3152202

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V500LEHD (110418)

 

 

$

43,029.38

 

S5H032013551

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V500LEHD (110419)

 

 

$

43,029.38

 

S5H032013552

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

 

$

49,688.75

 

3140203/4S9BU1429DL228216

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Pacific Tek PV800DHO

 

 

$

49,688.75

 

3140204/4S9BU1429DL228217

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V800LEHD

 

 

$

54,077.63

 

V8H072712979

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

McLaughlin V800LEHD

 

 

$

56,072.00

 

V8H040513580

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V800LEHD

 

 

$

56,008.50

 

V8H040813585

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

McLaughlin V800LEHD

 

 

$

56,008.50

 

V8H040813586

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

Baker Frac Tank w/Wacker

 

 

$

24,483.35

 

F277 / 20137613

 

5300 Colorado Blvd

 

Commerce City

 

CO

 

80022

 

--------------------------------------------------------------------------------